 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    MARTIN LUND,
                                                    NO: 2:18-CV-0144-TOR
 8                              Plaintiff,
                                                    ORDER OF DISMISSAL
 9          v.

10    THE PRUDENTIAL INSURANCE
      COMPANY OF AMERICA, a foreign
11    corporation doing business in the State
      of Washington,
12                             Defendant.

13
           BEFORE THE COURT is the parties’ Stipulated Motion for Dismissal (ECF
14
     No. 22). The parties have stipulated to the dismissal of all Plaintiff’s claims with
15
     prejudice and Defendant’s counterclaims without prejudice pursuant to Federal
16
     Rule of Civil Procedure 41(a)(1)(A)(ii).
17
     //
18
     //
19
     //
20



     ORDER OF DISMISSAL ~ 1
 1         ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the parties’ stipulation, all

 3            Plaintiff’s claims are DISMISSED with prejudice and all Defendant’s

 4            counterclaims are DISMISSED without prejudice, and with each party

 5            bearing its own fees, costs and expenses.

 6         2. All pending motions are denied as moot and all hearings stricken from

 7            the Court’s calendar.

 8         The District Court Executive is hereby directed to enter this Order and

 9   judgment accordingly, furnish copies to counsel, and CLOSE the file.

10         DATED March 4, 2019.

11

12                                   THOMAS O. RICE
                              Chief United States District Judge
13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL ~ 2
